Citation Nr: 1201646	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  09-16 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which declined to reopen the Veteran's previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  In July 2008, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in May 2009.

To establish jurisdiction over the issue of entitlement to service connection for PTSD, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been received sufficient to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The RO previously denied the Veteran's claim of entitlement to service connection for PTSD in October 1996 on the basis that the evidence did not verify an in-service stressor; the Veteran was properly informed of the adverse decision and his appellate rights; the Veteran did not appeal this decision.

2.  Evidence submitted subsequent to the RO's October 1996 decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


CONCLUSIONS OF LAW

1.  The RO's October 1996 decision denying the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 20.1103 (2011).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his previously denied claim for service connection for PTSD, this application is being granted, as is discussed in detail below.  As such, the Board finds that any error related to the VCAA with regard to the application to reopen is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The initial issue before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for PTSD.  After a review of the evidence of record, the Board finds that new and material evidence has been submitted with regard to this claim.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett, supra.  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

"[T]he determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  The Court further explained in Shade that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element.  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans, supra at 283; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

The Veteran previously sought service connection for PTSD.  He filed his original claim of entitlement to service connection in April 1996.  An October 1996 rating decision from the Milwaukee RO denied the Veteran's PTSD claim on the basis that the evidence did not confirm the Veteran's reported in-service stressors.  The Veteran did not appeal this decision.  At the time of this denial, statements from the Veteran, service treatment records, private and VA psychiatric treatment records, base information, and a May 1996 VA psychiatric examination report were considered.  The October 1996 RO decision is the last final denial of this claim.

The new evidence submitted since the October 1996 denials consists of additional statements from the Veteran, additional private and VA psychiatric treatment records, internet research, June and September 2010 VA examination reports, and lay statements from fellow service members, J. M. Z. and G. K. K., dated in May 2007 and February 2008, respectively

Notably, the lay statements from J. M. Z. and G. K. K. corroborate the Veteran's reported in-service stressors.  As noted above, the credibility of these statements must be presumed at this juncture.  See Justus, supra.  Thus, the Board concludes that these lay statements corroborating the Veteran's reported in-service stressors satisfy the low threshold requirement for new and material evidence.  As such, the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.


ORDER

As new and material evidence has been received with regard to the previously denied claim of entitlement to service connection for PTSD, to this extent only, the appeal is granted.


REMAND

The Board notes that the psychiatric disability issue certified to the Board was whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for PTSD.  Although not expressly claimed by the Veteran, the Board is expanding this issue to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him.)  Accordingly, the issue has been recharacterized above.

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

The Veteran contends that his current psychiatric disability is the result of his military service.  Specifically, he claims that he experienced several in-service stressors as a military police officer, including race riots and facing life-threatening incidents.  As noted above, May 2007 and February 2008 lay statements from fellow service members, J. M. Z. and G. K. K., corroborate the Veteran's reports of participation in dangerous situations, including physical altercations and racial violence.  The Veteran contends that these stressors have resulted in his current psychiatric disability.  He, therefore, believes service connection is warranted.

The Veteran was afforded VA examinations for his psychiatric disorder most recently in June 2010 and September 2010.  The June 2010 examiner diagnosed the Veteran with anxiety NOS (unrelated to target stressor), but failed to provide a rationale for this conclusion.  Similarly, the September 2010 examiner diagnosed the Veteran with depressive disorder NOS (unrelated to military stressors), but failed to provide a rationale for this conclusion.  Additionally, neither examiner commented on an April 1977 service treatment record referencing an in-service DWI or discussed whether this may indicate an onset of psychiatric symptoms in service.  In light of these deficiencies, the VA examinations of record are not sufficient to render a decision on the issue of service connection for an acquired psychiatric disorder, to include PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Further, a May 2004 VA treatment record suggests that at least some of the Veteran's psychiatric symptoms may have preexisted service.  As this treatment record may indicate a preexisting psychiatric disorder, the examiner should also provide an opinion on whether the Veteran had a preexisting psychiatric disorder upon entrance to service and, if so, whether such a disorder was not aggravated by his military service.

The Board notes that the May 1996 VA examiner's opinion appears to link the Veteran's PTSD symptoms to his military service.  However, the examiner did not address the Veteran's preservice alcohol use and anxiety symptoms, nor did she rely solely on the corroborated in-service stressors.  As such, her nexus opinion alone is not sufficient to grant service connection.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its medical findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  See Colvin at 175.  For the reasons described above, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, must be remanded for a new VA examination and opinion.

Additionally, there is some indication that there may be outstanding VA treatment records.  An August 2009 statement from the Veteran indicates that he received inpatient psychiatric treatment at the Portland VA Medical Center (VAMC) from April to July 1996.  However, these VA treatment records are not included in the claims file.  VA has an obligation under the Veterans Claims Assistance Act of 2000 to associate all relevant records in VA's possession with the claims file of a veteran.  See 38 C.F.R. § 3.159 (2011).  As such, the case must be remanded to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain and associate with the claims file any outstanding VA psychiatric treatment records, including those from the Portland VAMC dated from April 1996 to July 1996, referenced in the Veteran's August 2009 statement. 

If the AMC is unable to secure any VA treatment records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.

2.  Thereafter, the Veteran must be scheduled for a VA mental disorders examination with an appropriate examiner to determine the nature and etiology of any psychiatric disorder(s).  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination, including the corroborating lay statements.  That such a review was conducted must be noted in the examination report.

With regard to the Veteran's acquired psychiatric disorder, the examiner must state whether it is at least as likely as not that any current acquired psychiatric disorder(s) was caused by his active duty service, including his in-service experiences as a military police officer, and witnessing physical altercations and racial violence on base.  The examiner should also specifically comment on the Veteran's April 1977 in-service DWI and discuss whether this indicates an onset of psychiatric symptoms in service.  The examiner should also comment on the three prior VA examinations.

If the examiner diagnoses the Veteran with a personality disorder, s/he must state whether the Veteran also has an acquired psychiatric disorder that is superimposed upon the personality disorder.

The examiner should also comment on the May 2004 VA treatment record suggesting that the Veteran's pattern of anxiety may have predated his military service.  The examiner should state whether this constitutes clear and unmistakable (obvious or manifest) evidence that the Veteran's psychiatric disorder(s) preexisted service.  If the examiner determines that the Veteran's psychiatric disorder(s) clearly and unmistakably preexisted military service, s/he must also indicate whether there is clear and unmistakable (obvious or manifest) evidence that the psychiatric disability did not increase in severity during service beyond the natural progress of the disease.

As to inservice occurrence only, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After completing the above actions and any other notification or development deemed necessary, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

						(CONTINUED ON NEXT PAGE)

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


